449 F.2d 156
UNITED STATES of America, Plaintiff-Appellee,v.William James BECKER, Defendant-Appellant.
No. 71-1857 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
October 21, 1971.

Appeal from the United States District Court for the Southern District of Georgia; Alexander A. Lawrence, Judge.
James E. Yates, III, Savannah, Ga. (Court Appointed), for defendant-appellant.
R. Jackson B. Smith, Jr., U. S. Atty., Augusta, Ga., Lamar C. Walter, Asst. U. S. Atty., Savannah, Ga., for plaintiff-appellee.
Before JOHN R. BROWN, Chief Judge, and INGRAHAM and RONEY, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966